Case: 19-50741   Document: 00515288292     Page: 1   Date Filed: 01/28/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                No. 19-50741                   January 28, 2020
                              Summary Calendar
                                                                 Lyle W. Cayce
                                                                      Clerk
UNITED STATES OF AMERICA,

             Plaintiff - Appellee

v.

ORBIE DALE CHAMBLISS,

             Defendant - Appellant




                Appeal from the United States District Court
                     for the Western District of Texas


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
KURT D. ENGELHARDT, Circuit Judge:
      Defendant-Appellant Orbie Dale Chambliss appeals the district court’s
denial of his motion to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A)(i),
a part of the First Step Act of 2018. On appeal, Chambliss contends the district
court abused its discretion by denying the reduction. For the reasons stated,
we AFFIRM.
                                       I.
      Orbie Dale Chambliss was convicted of trafficking in methamphetamine
in 2005 and was sentenced as a career offender to concurrent prison sentences
of 360 months and 240 months. In September 2018, he was diagnosed with
     Case: 19-50741      Document: 00515288292        Page: 2    Date Filed: 01/28/2020



                                     No. 19-50741
advanced-stage liver cancer, and he was given “a poor prognosis of 2 to 3
months” life expectancy. Medical treatment at the Bureau of Prisons’ (BOP)
Federal Medical Center (FMC) Rochester, Minnesota, has extended his life,
but the prognosis is still terminal. The Federal Public Defender (FPD) advised
the district court in May 2019 that Chambliss’ condition was deteriorating.
Chambliss is 62 years old.
      Following his terminal illness diagnosis, Chambliss began the process of
seeking a compassionate release reduction in sentence, and he formulated a
plan for his release. The BOP approved his “pursuit of an early release,” and
in February 2019, the BOP found that Chambliss was eligible for a
compassionate reduction in sentence because his illness was terminal.
Nonetheless, the BOP denied his request for compassionate release, citing “the
serious nature of [his] offense and his violent criminal history,” and concluding
that “his release at this time would minimize the severity of his offense.”
      Chambliss then filed in the district court a motion to reduce his sentence
under 18 U.S.C. § 3582(c)(1)(A)(i), a part of the First Step Act of 2018. See 132
Stat. 5194 (First Step Act of 2018). The district court denied the motion.
Chambliss timely filed a notice of appeal.
                                           II.
      A court, on a motion by the BOP or by the defendant after exhausting all
BOP remedies, may reduce or modify a term of imprisonment, probation, or
supervised release after considering the factors of 18 U.S.C. § 3553(a), if
“extraordinary     and    compelling     reasons     warrant     such    a   reduction.”
§ 3582(c)(1)(A)(i). 1    In commentary, the Sentencing Guidelines describe


      1  Prior to the First Step Act of 2018, a district court could grant relief under
§ 3582(c)(1)(A) only on a motion by the BOP. Compare 18 U.S.C. § 3582(c)(1)(A) (West 2018)
(allowing either the BOP or a prisoner to make a motion to modify his sentence) with 18
U.S.C. § 3582(c)(1)(A) (West 2002) (only allowing the BOP to make a motion to modify a
prisoner’s sentence); see also 132 Stat. 5194 (§ 603(b)(1)).
                                            2
    Case: 19-50741        Document: 00515288292         Page: 3    Date Filed: 01/28/2020



                                       No. 19-50741
“extraordinary and compelling reasons” to include “a terminal illness (i.e., a
serious and advanced illness with an end of life trajectory)” such as metastatic
cancer, though no “specific prognosis of life expectancy” is required. § 1B1.13
(p.s.), comment. (n.1(A)(i)). Here, the district court found that Chambliss’
terminal      illness   was    an    extraordinary      and    compelling     reason    for
compassionate release. 2 Therefore, the only issue for our consideration is
whether the district court abused its discretion by denying compassionate
release despite Chambliss’ eligibility for that relief.
      To date, this court has not said what constitutes an abuse of discretion
for compassionate release claims under § 3582(c)(1)(A)(i) of the First Step Act.
However, the standard applicable to other motions for sentence reductions
under § 3582(c)(2) is instructive. In that context, a court abuses its discretion
if it “bases its decision on an error of law or a clearly erroneous assessment of
the evidence.” United States v. Chapple, 847 F.3d 227, 229 (5th Cir. 2017)
(internal quotation marks and citation omitted). Furthermore, in reviewing
the application of the § 3553(a) sentencing factors, we look to the standard
articulated in Gall v. United States, 552 U.S. 38, 51 (2007). In Gall, the
Supreme Court reasoned that a “sentencing judge is in a superior position to
find facts and judge their import under § 3553(a) in the individual case.” Gall,
552 U.S. at 51 (internal quotation marks and citation omitted). Thus, we give
deference to the district court’s decision and note that reversal is not justified
where “the appellate court might reasonably have concluded that a different
sentence was appropriate.” Id. Because we afford such deference to the district
court, we in turn require a thorough factual record for our review. Accordingly,




      2   As the Government does not contest that finding, it is not at issue in the instant
appeal.
                                              3
     Case: 19-50741       Document: 00515288292         Page: 4    Date Filed: 01/28/2020



                                      No. 19-50741
the district court must provide specific factual reasons, including but not
limited to due consideration of the § 3553(a) factors 3, for its decision.
                                            III.
       Here, the district court sufficiently articulated its reasons for denying
Chambliss’ request for compassionate release. The court first acknowledged
that Chambliss’ terminal disease constitutes “an extraordinary and compelling
reason for a sentence reduction” and that he “does not present a danger upon
release.” But the court also noted that compassionate release is discretionary,
not mandatory, and could be refused after weighing the sentencing factors of
18 U.S.C. § 3553(a). Applying the § 3553(a) factors to the instant case, the
district court considered Chambliss’ “severe” conduct, his serious drug crime,
and his criminal history, which included aggravated robbery. The court also
noted that Chambliss had committed the instant offense while on parole and
only two years following his release from confinement, emphasizing Chambliss
had “clearly disregard[ed] all respect for the law.”
           Additionally, the district court rejected Chambliss’ argument that the
14 years he has served was adequate punishment because the drug quantity
used for sentencing was too high. Instead, the court concluded that “releasing
[Chambliss] after serving only 14 years of a 30-year sentence minimizes both
the impact of [Chambliss’] crime and seriousness of the offense.” Moreover,
the court, citing the § 3553(a) factors, determined that requiring Chambliss to
serve the remainder of his sentence would “provide just punishment for the
offense” and “afford adequate deterrence to criminal conduct.”



       3These factors include (1) the nature and circumstances of the offense and the history
and characteristics of the defendant; (2) the need for the sentence imposed; (3) the kinds of
sentences available; (4) the kinds of sentence and sentencing range established for the
applicable category of offense or defendant; (5) any pertinent policy statement; (6) the need
to avoid unwarranted sentence disparities among defendants with similar records; and (7)
the need to provide restitution to any victims of the offense. 18 U.S.C. § 3553(a).
                                             4
    Case: 19-50741    Document: 00515288292     Page: 5   Date Filed: 01/28/2020



                                 No. 19-50741
      The court also rejected Chambliss’ contention that the need for medical
care should not have “the effect of extending [Chambliss’] prison term.”
Chambliss analogized his case to Tapia v. United States, 564 U.S. 319, 321
(2011), in which the Supreme Court held that federal courts are precluded from
“lengthening a prison term in order to promote a criminal defendant's
rehabilitation.” The district court, however, found Chambliss’ argument to be
without merit because it was deciding whether to reduce, not extend, a
sentence. We agree.
      The court further acknowledged that Chambliss was getting effective
medical care at FMC Rochester.        Finally, the district court, noting the
discretionary and fact-specific nature of the requested relief, was unpersuaded
by other district court decisions Chambliss cited in which compassionate
release was granted under the First Step Act.
      On appeal, Chambliss contends that the district court abused its
discretion by considering the need for effective medical treatment and by
failing to consider amendments to the career offender and drug guideline.
However, having reviewed the district court’s clearly-articulated reasons for
denying Chambliss’ motion to reduce his sentence, we find no abuse of
discretion. The district court did not base its decision on an error of law or a
clearly erroneous assessment of the evidence. See Chapple, 847 F.3d at 229.
And although Chambliss may disagree with how the district court balanced
the § 3553(a) factors, that is not a sufficient ground for reversal. See United
States v. Malone, 828 F.3d 331, 342 (5th Cir. 2016). Accordingly, we AFFIRM.




                                       5